Exhibit 10.1

 

November 15, 2018

 

FinTech Acquisition Corp. III

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870  

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into, or
proposed to be entered into, by and between FinTech Acquisition Corp. III, a
Delaware corporation (the “Company”),  and Cantor Fitzgerald & Co. (“Cantor
Fitzgerald”), as the representative of the underwriters (the “Underwriters”),
relating to an underwritten initial public offering (the “Offering”), of up to
34,500,000 of the Company’s units (the “Units”), each comprised of one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one-half of one warrant, each whole warrant exercisable for one
share of Common Stock (each, a “Warrant”). The Units sold in the Offering will
be registered under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). The Company expects that the Units will be listed for
trading on the Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 16 hereof.

 

The Insiders signatory hereto hereby agree with the Company as follows:

 

1. Each Insider agrees that, if the Company seeks stockholder approval of (a) a
proposed initial Business Combination or (b) a proposed amendment to the
Company’s amended and restated certificate of incorporation (as may be amended
from time to time, the “Charter”) to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete its initial Business Combination within 24 months from the
completion of the Offering, then in connection with such proposed initial
Business Combination or amendment to the Charter, such person shall vote, as
applicable, all Founder Shares, Placement Shares and any shares acquired by such
person in the Offering or in the secondary public market in favor of such
proposed initial Business Combination or such amendment to the Charter, as
applicable.

 

2. (a) Each Insider hereby agrees that, if the Company fails to consummate a
Business Combination within 24 months from the consummation of the Offering,
such person shall take all reasonable steps to cause the Company to (i) cease
all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible but not more than ten business days thereafter, redeem the
Offering Shares at a per-share price, payable in cash, equal to the aggregate
amount then on deposit in the Trust Account, including any amounts representing
interest earned on the Trust Account, less interest previously released to, or
reserved for use by, the Company in an amount up to $100,000 to pay dissolution
expenses and less any other interest released to, or reserved for use by, the
Company to pay franchise and income taxes, divided by the number of Offering
Shares then outstanding, which redemption will completely extinguish the
holder’s rights as a stockholder with respect to his, her or its Offering Shares
(including the right to receive further liquidation distributions, if any),
subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors (the “Board”), dissolve and
liquidate, subject in the case of clauses (ii) and (iii) to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law.

  

(b) Each Insider agrees to not propose any amendment to the Charter that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not consummate a Business Combination within
24 months from the completion of the Offering, unless the Company provides the
holders of Offering Shares with the opportunity to redeem their Offering Shares
upon approval of any such amendment at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the trust account, including any
amounts representing interest earned on the Trust Account, less any interest
released to, or reserved for use by, the Company to pay franchise and income
taxes, divided by the number of then outstanding Offering Shares.

 

 

 

 

(c) Each Insider acknowledges and agrees that Founder Shares or Placement Shares
held by him, her or it are not entitled to, and have no right, interest or claim
of any kind in or to, any monies held in the Trust Account or distributed as a
result of any liquidation of the Trust Account.

 

(d) Each Insider waives, with respect to any Founder Shares or Placement Shares
held by such undersigned party, any redemption rights he, she or it may have (i)
in connection with the consummation of an initial Business Combination, (ii) if
the Company fails to consummate its initial Business Combination or liquidates
within 24 months from the completion of the Offering or (iii) if the Company
seeks an amendment to its Charter that would affect the substance or timing of
the Company’s obligation to redeem 100% of the Offering Shares as described
above. If any of the Insiders should acquire Offering Shares in or after the
Offering, each Insider hereby waives with respect to such Offering Shares held
by such undersigned party any redemption rights such party may have in
connection with the consummation of a Business Combination or a stockholder vote
to amend the Charter to modify the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete its initial Business Combination within 24 months from the completion
of the Offering; provided, however, that the Insiders will be entitled to
redemption rights with respect to such Offering Shares held by them if the
Company fails to consummate a Business Combination or liquidates within 24
months from completion of the Offering.

 

3. (a) To the extent that the Underwriters do not exercise in full their
over-allotment option to purchase an additional 4,500,000 Units (as described in
the Prospectus), the Initial Holders shall return to the Company for
cancellation, at no cost, an aggregate number of Founder Shares determined by
multiplying 1,125,000 by a fraction: (i) the numerator of which is 4,500,000
minus the number of shares of the Common Stock purchased by the Underwriters
upon the exercise of their over-allotment option, and (ii) the denominator of
which is 4,500,000.  The Initial Holders further agree that, if the Company
effects a stock split, stock dividend, reverse stock split, contribution back to
capital or otherwise in connection with any increase or decrease in the size of
the Offering, to the extent that the Underwriters do not exercise their
over-allotment option in full, the aggregate number of shares that the Initial
Holders will be required to return to the Company as set forth in the
immediately preceding sentence shall be adjusted so that the Founder Shares held
by the Initial Holders and their Permitted Transferees represent 20% of the
Company’s issued and outstanding shares of Common Stock immediately following
such forfeiture. The number of Founder Shares to be returned by each Initial
Holder, if any, pursuant to this Section 3(a) shall be determined on a pro-rata
basis based on the percentage of outstanding Founder Shares held by each Initial
Holder at the time of such forfeiture.

 

(b) Subject to paragraph 3(d), the Founder Shares owned by the Insiders shall
not be transferable or salable until (i) one year after the completion of a
Business Combination or (ii) earlier if, subsequent to a Business Combination,
(x) the last sale price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after a Business Combination or (y) the
Company completes a liquidation, merger, stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
(such applicable period being the “Founder Lock-Up Period”).  During the Founder
Lock-Up Period, the Insiders shall not, except as described in the Prospectus,
(I) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder (the “Exchange Act”), with respect to the
Founder Shares then subject to the Founder Lock-Up Period, (II) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of any of the Founder Shares then subject
to the Founder Lock-Up Period, whether any such transaction is to be settled by
delivery of the Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce any intention to effect any transaction specified in
clause (b)(I) or (b)(II).  

 

(c) Until 30 days after the consummation of the initial Business Combination
(“Placement Unit Lock-Up Period”), the Sponsor shall not, except as described in
the Prospectus, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act with respect to the Placement Units, Placement
Shares, Placement Warrants, or shares of Common Stock underlying the Placement
Warrants, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Placement Units, Placement Shares, Placement Warrants, or shares of
Common Stock underlying the Placement Warrants, whether any such transaction is
to be settled by delivery of the Common Stock or such other securities, in cash
or otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (c)(i) or (c)(ii).

 

 2 

 

 

(d) Notwithstanding the provisions contained in paragraphs 3(b) and 3(c) hereof,
any Insider may transfer, as applicable, the Founder Shares and/or Placement
Units, Placement Shares, Placement Warrants, or shares of Common Stock
underlying the Placement Warrants (1) in connection with an initial Business
Combination with the consent of the Company to any third party that agrees in
writing to be bound by the provisions of this agreement applicable to Insiders
(other than paragraph 1 and the second sentence of paragraph 2(d)); and (2) (a)
to the Company’s officers, the Company’s directors, the Initial Holders, or
Cantor Fitzgerald, or Cantor Fitzgerald’s officers, directors, or direct or
indirect equityholders, (b) to an affiliate or immediate family member of any of
the Company’s officers, directors, Initial Holders, and Cantor Fitzgerald, (c)
to any member, officer or director of the Sponsor, or any immediate family
member, partner, affiliate or employee of a member of the Sponsor, (d) by gift
to any Permitted Transferee under any of the immediately preceding subsections
(a) through (c), a trust, the beneficiaries of which are one or more Permitted
Transferees under any of the immediately preceding subsections (a) through (c),
or a charitable organization, (e) by virtue of laws of descent and distribution
upon death of any of the Company’s officers, the Company’s directors, the
Initial Holders, members of the Sponsor, or any officers, directors, or direct
or indirect equityholders of Cantor Fitzgerald, (f) pursuant to a qualified
domestic relations order, (g) in the event of the Company’s liquidation prior to
consummation of its initial Business Combination, (h) by virtue of the laws of
Delaware, the Sponsor’s limited liability company agreement upon dissolution of
the Sponsor, or the organizational documents of Cantor Fitzgerald upon
dissolution of Cantor Fitzgerald (i) subsequent to the Company’s consummation of
its initial Business Combination, in the event of a liquidation, merger, stock
exchange or other similar transaction which results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property or (j) subsequent to the Company’s consummation of
its initial Business Combination, in the event of a consolidation, merger or
other similar transaction in which the Company is the surviving entity that
results in the directors and officers of the Company ceasing to comprise a
majority of the Board (in the case of directors) or management (in the case of
officers) of the surviving entity (each, a “Permitted Transferee”); provided,
however, that, in the case of subclauses (a) through (f) and (h), these
transferees enter into a written agreement with the Company agreeing to be bound
by the transfer restrictions set forth herein. For the avoidance of doubt, for
the purposes of this Agreement, a managed account managed by the same investment
manager of any member of the Sponsor shall be deemed an affiliate of such
member.

 

(e) Further, each Insider agrees that after the Founder Lock-Up Period or the
Placement Unit Lock-Up Period, as applicable, has elapsed, the Founder Shares
and/or Placement Units, Placement Shares, Placement Warrants, or shares of
Common Stock underlying the Placement Warrants owned by such Insider shall only
be transferable or saleable pursuant to a sale registered under the Securities
Act or pursuant to an available exemption from registration under the Securities
Act. The Company and each Insider acknowledges that pursuant to that certain
registration rights agreement to be entered into among the Company and certain
security holders of the Company, parties to the agreement may request that a
registration statement relating to the Founder Shares and/or Placement Units,
Placement Shares, Placement Warrants, or shares of Common Stock underlying the
Placement Warrants be filed by the Company with the Commission prior to the end
of the Founder Lock-Up Period or the Placement Unit Lock-Up Period, as the case
may be;  provided,  however, that such registration statement does not become
effective prior to the end of the Founder Lock-Up Period or the Placement Unit
Lock-Up Period, as applicable.

 

(f) Subject to the limitations described herein, each Insider shall retain all
of such Insider’s rights as a security holder during, as applicable, the Founder
Lock-Up Period and/or Placement Unit Lock-Up Period including, without
limitation, the right to vote, as the case may be, the Founder Shares and/or
Placement Shares.

 

(g) During the Founder Lock-Up Period and Placement Unit Lock-Up Period, all
dividends payable in cash with respect to such securities shall be paid, as
applicable, to each security holder, but all dividends payable in Common Stock
or other non-cash property shall become subject to the applicable lock-up period
as described herein and shall only be released from such lock-up in accordance
with the provisions of this paragraph 3.

 

 3 

 

 

4. Without limiting the provisions of paragraph 3(d) hereof, during the period
commencing on the effective date of the Underwriting Agreement and ending 180
days after such date, each of the undersigned shall not (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act with
respect to any Units, Placement Units, shares of Common Stock, Warrants,
Placement Shares, Placement Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by an undersigned
party, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of any Units,
Placement Units, shares of Common Stock, Warrants, Placement Shares, Placement
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by the undersigned, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii); provided, however, that the restrictions of
this Section 4 shall not apply to any distributions by the Sponsor to its
members of Units, Placement Units, shares of Common Stock, Warrants, Placement
Shares, Placement Warrants or any securities convertible into, or exercisable,
or exchangeable for, shares of Common Stock.

 

5. (a) In the event of the liquidation of the Trust Account without the
consummation of a Business Combination, Daniel G. Cohen (the “Indemnitor”)
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all legal or other expenses reasonably incurred in investigating,
preparing or defending against any litigation, whether pending or threatened, or
any claim whatsoever) to which the Company may become subject as a result of any
claim by (i) any third party for services rendered or products sold to the
Company or (ii) any prospective target business (a “Target”) as described in the
Prospectus; provided,  however, that such indemnification of the Company by the
Indemnitor shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below $10.00
(regardless of whether or not the Underwriters exercise any portion of
their overallotment option) per Offering Share and only if such third party or
Target has not executed an agreement waiving claims against any and all rights
to seek access to the Trust Account, regardless of whether such agreement is
enforceable. In the event that any such executed waiver is deemed to be
unenforceable against such third party, the Indemnitor shall not be responsible
for any liability as a result of any such third party claims. Notwithstanding
any of the foregoing, indemnification of the Company by the Indemnitor pursuant
to this paragraph 5 shall not apply as to any claims arising from the Company’s
obligation pursuant to the Underwriting Agreement to indemnify the Underwriters.

 

(b) If the Company is liquidated within 24 months following completion of the
Offering, to the extent that interest income on the balance of the Trust Account
(net of any taxes payable) released to the Company in an amount up to $100,000
to pay dissolution expenses and any other interest released to, or reserved for
use by, the Company to pay franchise and income taxes and loans from the Sponsor
(each as described in the Prospectus) are insufficient to fund the costs and
expenses of liquidation, the Indemnitor agrees to pay the balance of the amount
necessary to complete the liquidation of the Company. 

 

6. The Company agrees that the Company will not engage any third party to render
services, agree to purchase any products from such third party, or enter into
any discussion or any acquisition agreement with a Target unless (i) such third
party or Target has agreed to execute a waiver against any right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any proceeds from the Trust Account, that is acceptable to the Board or (ii) the
Board and Sponsor have each consented in writing to dispense with such waiver
with respect to such services, product, discussions or acquisition agreement, in
each case with the written consent of the Indemnitor as part of the consent of
the Board. In addition the Company shall endeavor, together with the officers
and directors of any acquisition target for its initial Business Combination, to
obtain waivers of claims to the monies held in the Trust Account from creditors
of such acquisition target (which, for the avoidance of doubt, shall include
creditors existing prior to the initial Business Combination as well as after
completion of the initial Business Combination).

 

7. In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, each officer and director of the Company who is
signatory to this Agreement agrees that until the earliest of the Company’s
initial Business Combination, liquidation or the time at which such person
ceases to be an officer or director of the Company, such person shall present to
the Company for its consideration, prior to presentation to any other entity,
any suitable Business Combination opportunities of which such person (or
companies or entities which such person manages or controls) becomes aware,
subject to any current or future fiduciary or contractual obligations of such
person that such person discloses to the Company.

 

 4 

 

 

8. Each officer and director signatory hereto represents and warrants that the
biographical information furnished to the Company by him or her is true and
accurate in all material respects and does not omit any material information
with respect to such person’s background.  Each of the answers of such person to
the items in questionnaires furnished to the Company by such officer and
director is true and accurate in all material respects.

 

9. Each of the undersigned represents and warrants that her, she or it:

 

(a) is not subject to or a respondent in any legal action for any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction;

 

(b) has never been convicted of, or pleaded guilty to, any crime (i) involving
fraud, (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities, and the
undersigned is not currently a defendant in any such criminal proceeding; and

 

(c) has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

 

10. Each Insider agrees that he, she or it shall receive no finder’s fees,
consulting fees or other similar compensation from the Company prior to, or for
any services they render in order to effectuate, the consummation of the initial
Business Combination, other than the following:

 

(a) repayment of loans made to the Company by the Sponsor prior to completion of
the Offering in connection with organizational expenses and the preparation,
filing and consummation of the Offering;

 

(b) payment of an aggregate of $10,000 per month, to the Sponsor or its
affiliate, for office space, utilities, secretarial support and administrative
services, pursuant to an Administrative Services Agreement;

 

(c) repayment of loans, if any, and on such terms as to be determined by the
Company from time to time, made by the Sponsor or any of the Company’s officers
or directors to finance transaction costs in connection with an intended initial
Business Combination, provided, that, if the Company does not consummate an
initial Business Combination, a portion of the working capital held outside the
Trust Account, or amounts representing interest earned on the Trust Account may
be used by the Company to repay such loaned amounts. Up to $1,500,000 of such
loans may be convertible into warrants at a price of $1.00 per warrant at the
option of the lender. Such warrants would be identical to the Private Placement
Warrants, including as to exercise price, exercisability and exercise period.;
and

 

(d) reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, provided that no
proceeds of the Offering placed in the Trust Account may be applied to the
payment of such expenses prior to the consummation of an initial Business
Combination.

 

11. Each of the undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations, and warranties
set forth herein in proceeding with the Offering.

 

12. Each of the undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Underwriters and their legal
representatives or agents (including any investigative search firm retained by
the Underwriters) any information they may have about such undersigned party’s
background and finances (“Information”), purely for the purposes of performing
required due diligence examinations in connection with the Offering (provided
that the Underwriters agree to hold such Information in confidence). Each of the
undersigned agrees that neither the Underwriters nor their agents shall be
violating such undersigned party’s right of privacy by requesting and obtaining
the Information in accordance with this Section 12.

 

 5 

 

 

13. Each officer and director of the Company acknowledges and agrees that the
Company will not consummate any Business Combination with any company or
involving any assets with which or about which an officer or director has had
any discussions in such person’s capacity as an officer or director of the
Company, formal or otherwise, prior to the consummation of the Offering, with
respect to a Business Combination. Until the earlier of (i) the entry into a
definitive agreement by the Company for a Business Combination; (ii) the
liquidation of the Company; (iii) the termination of such person as an officer
or director of the Company or (iv) the date that is 24 months after the
completion of the IPO, each officer and director of the Company agrees (A) not
to participate in the formation of, or become as officer or director of, any
blank check company focused on seeking businesses providing technological
services to the financial services industry, and (B) not to serve as an officer
or other employee of a blank check company.

 

14. Each of the undersigned acknowledges and agrees that the Company will not
consummate any initial Business Combination that involves a company which is
affiliated with such undersigned party unless the Company obtains an opinion
from an independent investment banking firm that is a member of the Financial
Industry Regulatory Authority and reasonably acceptable to Cantor Fitzgerald
that the Business Combination is fair to the Company’s stockholders from a
financial perspective.

 

15. Each officer and director signatory hereto represents and warrants that he
or she has full right and power, without violating any agreement to which such
person is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as an officer of the Company or as a director
on the Board, as applicable, and hereby consents to being named in the
Prospectus as an officer and/or as a director of the Company, as applicable.

 

16. As used in this Letter Agreement, (i) “Business Combination” shall mean a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar Business Combination, involving the Company and one or
more businesses; (ii) “Founder Shares” shall mean the 8,857,500 shares of Class
B common stock of the Company, par value $0.0001 per share, acquired by the
Sponsor and the other Initial Holders for an aggregate purchase price of $25,000
prior to the consummation of the Offering; (iii) “Initial Holders” shall mean
Mei-Mei Tuan, Pawneet Abramowski, Jan Hopkins Trachtman, Brittain Ezzes, Madelyn
Antoncic and the Sponsor; (iii) “Offering Shares” shall mean the shares of
Common Stock included in the units sold in the Offering; (iv) “Placement Shares”
shall mean the shares of Common Stock sold as part of the Placement Units; (v)
“Placement Warrants” shall mean the Warrants to purchase up to an aggregate of
465,000 shares of the Common Stock that are included in the Placement Units;
(vi) “Placement Units” shall mean the aggregate of 930,000 Units of the Company
(each Placement Unit consists of one Placement Warrant and one Placement Share)
sold in the Private Placement to the Sponsor and Cantor Fitzgerald for an
aggregate purchase price of $9,300,000; (vii) “Trust Account” shall mean the
trust account into which net proceeds of the Offering and the Private Placement
will be deposited; (viii) “Prospectus” shall mean the prospectus included in the
registration statement filed by the Company in connection with the Offering, as
supplemented or amended from time to time; (ix) “Private Placement” shall mean
that certain private placement transaction occurring simultaneously with the
closing of the Offering pursuant to which the Company has agreed to sell an
aggregate of 930,000 Placement Units to FinTech Investor Holdings III, LLC, a
Delaware limited liability company, FinTech Masala Advisors, LLC, a Delaware
limited liability company, 3FIII, LLC, a Delaware limited liability company
(collectively the “Sponsor”) and Cantor; (x) “Insiders” shall mean the Sponsor
and its members, any holders of Founder Shares, any person who receives
Placement Units, Founder Shares or their respective underlying securities as a
Permitted Transferee (except for Cantor Fitzgerald) and each officer and
director of the Company; and (y) references to completion of the Offering shall
exclude any exercise of the Underwriters’ over-allotment option.

 

17. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the parties hereto.

 

 6 

 

 

18. No party may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party.  Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on each
undersigned party and each of such undersigned party’s, as applicable, heirs,
personal representatives, successors and assigns.

 

19. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to contracts
entered into within the borders of such state and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties (i) agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Letter Agreement shall be brought and enforced in the federal or state courts in
the borough of Manhattan in the City of New York, and irrevocably submits to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

20. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, electronic or facsimile
transmission.

 

21. This Letter Agreement shall terminate in the event that the Offering is not
completed by March 31, 2019; and, provided, further, that paragraph 5 of this
Letter Agreement shall survive any liquidation of the Company.

 

[Signature page follows]

 

 7 

 

 

  Sincerely,      

FINTECH ACQUISITION CORP III.

a Delaware corporation

 

  By:   /s/ James J. McEntee, III   Name: James J. McEntee, III   Title:
President and Chief Financial Officer

 

 

FINTECH INVESTOR HOLDINGS III, LLC, a Delaware limited liability company

 

By: Cohen Sponsor Interests III, LLC, its Manager

 

  By:   /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Manager

 

 

FINTECH MASALA ADVISORS, LLC, a Delaware limited liability company

 

By: Cohen Sponsor Interests III, LLC, its Manager

 

  By:   /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Manager

 

 

3FIII, LLC, a Delaware limited liability company

 

By: Cohen Sponsor Interests III, LLC, its Manager

 

  By:   /s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Manager

 

[Signature Page to Letter Agreement]

 

 8 

 

 

  /s/ Betsy Z. Cohen   Betsy Z. Cohen, individually       /s/ Daniel G. Cohen  
Daniel G. Cohen, individually       /s/ James J. McEntee, III   James J.
McEntee, III, individually       /s/ Pawneet Abramowski   Pawneet Abramowski,
individually       /s/ Mei-Mei Tuan   Mei-Mei Tuan, individually       /s/ Jan
Hopkins Trachtman   Jan Hopkins Trachtman, individually       /s/ Brittain Ezzes
  Brittain Ezzes, individually       /s/ Madelyn Antoncic   Madelyn Antoncic,
individually

 

[Signature Page to Letter Agreement]

 



 9 

 